 In the Matter of THE ECLIPSE LAWNMOWER Co., EMPLOYERandINTERNATIONAL MOLDERS& FOUNDRYWORKERS UNION OF N.A.,.A. F. OFL., PETITIONERCase No. 13-R-3985.-Decided April 9, 1947Bull, Yost & Ludens, by Mr. Mason Bull;andMr. Robert H. Potter,both of Morrison, Ill., for the Employer.Mr. William E. Parkins,of Batavia, Ill., for the Petitioner.Mr. Bertram McNamara,of Sterling, Ill., for the Intervenor.Mr. Arthur Christopher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Prophets-town, Illinois, on December 19, 1946, before Gustaf B. Erickson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERThe Eclipse Lawn Mower Co., an Illinois corporation, is engagedin the manufacture of lawn mowers at its plant in Prophetstown,Illinois.During the 12-month period before the hearing, more than50 percent of the raw materials used by the Employer was shippedto its plant from sources outside the State of Illinois.During thesame period, the Employer manufactured and sold finished productsworth more than $50,000, of which, amount in excess of 50 percentrepresented shipments to points outside the State.We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.73 N. L.R. B, No. 49.258 THE ECLIPSELAWN MOWER CO.II.THE ORGANIZATIONS INVOLVED259The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.United Steelworkers of America, herein called the Intervenor, isa labor organization affiliated with the Congress of Industrial Organi-zations, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain employees of the Employer untilthe Petitioner has been certified by the Board in an appropriate unit.'We find that a question affecting commerce has arisen concerningThe representation of employees of the Employer, within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit composed of all foundry departmentemployees of the Employer, including working foremen, but excludingwatchmen and supervisors.The Intervenor opposes the establish-ment of a separate unit of foundry employees, contending that theappropriate unit should be plant-wide and should consist of all theEmployer's production and maintenance employees, including theemployees herein sought by the Petitioner.The Employer takes aneutral position with respect to the unit issue.On June 1, 1942, the Employer ceased manufacturing lawn mowersand commenced producing tank tread links for military purposes.Asfoundry work was unnecessary for the production of tank tread links,the foundry was discontinued.Thereupon, foundry employees weregiven an opportunity to transfer to other departments of the Em-ployer; however, only a few transferred and practically none of theseremained with the Employer longer than a week after the closing ofthe foundry.On October 12, 1942, following a Board Decision andDirection of Election,2 the Intervenor was certified as bargaining rep-resentative for all production and maintenance employees at the Em-ployer's plant.3Later in 1942, the Employer entered into its firstcontractual relations with a labor organization when it executed an'On December 10, 1945, the Employer and the Intervenor executed a 1-year collectivebargaining contract embracing all the Employer's employees, including the foundry em-ployees, which provided that 30 days before the terminal date a joint conference shouldbe held between the contracting parties for the purpose of negotiating a new agreement.Neither of the contracting parties asserts that this contract is a bar to a present determi-nation of representatives, nor could it be, inasmuch as the petition in this case was filedmore than 30 days before the terminal date of the contract and it has in fact expired.Y 43 N.L. R. B. 1178.8 44 N. L.R. B. 1097. 260DECISIONS OF NATIONAL-LABOR RELATIONS BOARDagreement with the Intervenor embracing the employees in the above-mentioned unit.During July 1945, because of "cut-backs" in defenseproduction, the Employer reopened its foundry for the purpose ofreconversion to the production of lawn mowers.On December 10,1945, the Employer executed the 1-year collective bargaining contractwith the Intervenor, mentioned above,4 covering all production andmaintenance employees, including the foundry employees.At present, the Employer's manufacturing process comprises two,principal operations, the foundry on the one hand and lawn mowermachining on the other.These operations are performed in separatebuildings, the foundry being located in a building that is utilizedsolely for purposes of foundry work, whereas lawn mower machiningis conducted in the "defense plant" building which is located about 200or more feet from the foundry building.Although the output ofthe foundry is used by the Employer in making its finished products,the foundry is under separate supervision, foundry employees checkin at a separate time-clock, and these workers perform specializedwork which has long been recognized as involving a substantialamount of skill.There is practically no interchange of employeesbetween the foundry and the other departments of the Employer'splant.It appears that the Employer's foundry employees constitute anapprenticeable and well-defined craft, as exemplified by the fact thatapprenticeship training extending over at least 4 years is necessary toachieve journeyman status.Moreover, it appears that separate bar-gaining for similar craft groups exists in similar industries .5 It isalso clear that the Employer's foundry employees have never had anopportunity to demonstrate in a Board election whether or not theydesire separate representation.In view of the foregoing, particularlyconsidering the recent collective bargaining history embracing foun-dry workers, and the fact that these employees constitute a homo-geneous group with interests differing substantially from those ofother employees, we are of the opinion that they could comprise a sepa-rate appropriate unit.Although these employees could also be bar-gained for as part of a plant-wide unit, inasmuch as the Intervenorindicated that it does not want its name to appear on the ballot inany separate election among foundry workers which might be directedas a result of this proceding,6 we shall not direct a self-determina-'See to1, supra.5 SeeMatter of Turner Manufacturing Company,57 N. L. R B. 251, and cases citedtherein.6 Although the Intervenor's representative stated that, "If the Board decides that thefoundry is an appropriate unit in itself, we will not ask to go on the ballot," it appearsthat the Intervenor's true intent is not to appear on the ballot if a separate election isdirected among these employees THE ECLIPSELAWN MOWER CO.261tion election as is our customary practice in such cases,7 but shall,instead, establish a separate unit composed of the foundry employees.Accordingly, we find that all employees in the foundry departmentof the Employer's Prophetstown, Illinois, plant, including workingforemen,8 but excluding watchmen, foremen, superintendents, and allother supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the,purposes of collective bargaining with The Eclipse Lawn Mower Co.,Prophetstown, Illinois, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sections 203.55,and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not theydesire to be represented by International Molders & Foundry WorkersUnion of N. A., A. F. of L., for the purposes of collective bargaining.CHAIRMAN IIERZOG took no part in the consideration of the aboveDecision and Direction of Election.7 SeeMatter ofInternational Minerals and Chemical Corporation(Potash Division), 71N. L R B 878, andMatter of The Jaeger Machine Company,67 N L R B 6838Working foremen employed at the time of the hearing did not possess supervisory-authority within the meaning of the Board's customary definition.